Exhibit 10.30

MSCI INC. AMENDED AND RESTATED

2007 EQUITY INCENTIVE COMPENSATION PLAN

(Amended December 4, 2012)

1. Purpose. The primary purposes of the MSCI Inc. Amended and Restated 2007
Equity Incentive Compensation Plan are to attract, retain and motivate employees
and consultants, to compensate them for their contributions to the Company and
to align their interests with the interests of the Company.

2. Definitions. Except as otherwise provided in an applicable Award Document,
the following capitalized terms shall have the meanings indicated below for
purposes of the Plan and any Award:

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5(b).

“Award” means any award of Restricted Stock, Stock Units, Options, SARs,
Performance-Based Awards or Other Awards (or any combination thereof) made under
and pursuant to the terms of the Plan.

“Award Date” means the date specified in a Participant’s Award Document as the
grant date of the Award.

“Award Document” means a written document (including in electronic form) that
sets forth the terms and conditions of an Award. Award Documents shall be
authorized in accordance with Section 13(e).

“Board” means the Board of Directors of MSCI.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board to
administer the Plan or to have authority with respect to the Plan, any
subcommittee appointed by such Committee, or any committee of “outside
directors,” within the meaning of Section 162(m) of the Code (or any successor
provisions thereto), of any corporation within the “affiliated group of
corporations” (as defined in Section 1504 of the Code (determined without regard
to Section 1504(b)).

“Company” means MSCI and all of its Subsidiaries.

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards.

“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.

“Incentive Stock Option” means an Option that is intended to qualify for special
federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Document.

“MSCI” means MSCI Inc., a Delaware corporation, which is registered to do
business in New York as NY MSCI.

“Option” or “Stock Option” means a right, granted to a Participant pursuant to
Section 9, to purchase one Share.

 

1



--------------------------------------------------------------------------------

“Other Award” means any other form of award authorized under Section 12 of the
Plan, including any such Other Award the receipt of which was elected pursuant
to Section 13(a).

“Participant” means an individual to whom an Award has been made.

“Performance-Based Award” means any form of award authorized under Section 11 of
the Plan.

“Performance Formula and Incentive Plan” means the MSCI Inc. Performance Formula
and Incentive Plan, which is a stand-alone performance-based annual incentive
program.

“Plan” means the MSCI Inc. Amended and Restated 2007 Equity Incentive
Compensation Plan, as amended from time to time in accordance with Section 16(e)
below.

“Restricted Stock” means Shares granted or sold to a Participant pursuant to
Section 7.

“SAR” means a right, granted to a Participant pursuant to Section 10, to receive
upon exercise of such right, in cash or Shares (or a combination thereof) as
authorized by the Committee, an amount equal to the increase in the Fair Market
Value of one Share over a specified exercise price.

“Section 409A” means Section 409A of the Code (or any successor provisions
thereto).

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of Stock.

“Stock” means the common stock, par value $0.01 per share, of MSCI.

“Stock Unit” means a right, granted to a Participant pursuant to Section 8, to
receive one Share or an amount in cash equal to the Fair Market Value of one
Share, as authorized by the Committee.

“Subsidiary” means (i) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

“Substitute Awards” means Awards granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity acquired
(directly or indirectly) by MSCI or with which MSCI combines.

3. Effective Date and Term of Plan.

(a) Effective Date. The Plan shall become effective upon its adoption by the
Board, subject to approval by the majority of stockholder(s) of MSCI prior to
the date the Company Shares are distributed to public shareholders. Prior to
such stockholder approval, the Committee may grant Awards conditioned on
stockholder approval, but no Shares may be issued or delivered pursuant to any
such Award until the stockholder(s) of MSCI have approved the Plan.

(b) Term of Plan. No Awards may be made under the Plan after the date that is 10
years from the date of shareholder approval.

4. Stock Subject to Plan.

(a) Overall Plan Limit. The total number of Shares that may be delivered
pursuant to Awards shall be 12,500,000 as calculated pursuant to Section 4(c).
The number of Shares available for delivery under the Plan shall be adjusted as
provided in Section 4(b). Shares delivered under the Plan may be authorized but
unissued shares or treasury shares that MSCI acquires in the open market, in
private transactions or otherwise.

 

2



--------------------------------------------------------------------------------

(b) Adjustments for Certain Transactions. In the event of a stock split, reverse
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend or distribution, split-up, spin-off,
split-off, combination, reclassification or exchange of shares, warrants or
rights offering to purchase Stock at a price substantially below Fair Market
Value or other change in corporate structure or any other event that affects
MSCI’s capitalization, the Committee shall equitably adjust (i) the number and
kind of shares authorized for delivery under the Plan, including the maximum
number of Shares available for stock-based Awards as provided in Section 4(d)
and the maximum number of Incentive Stock Options as provided in Section 4(e),
and (ii) the number and kind of shares subject to any outstanding Award and the
exercise or purchase price per share, if any, under any outstanding Award. In
the discretion of the Committee, such an adjustment may take the form of a cash
payment to a Participant. The Committee shall make all such adjustments, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless the Committee determines otherwise, such adjusted Awards
shall be subject to the same vesting schedule and restrictions to which the
underlying Award is subject.

(c) Calculation of Shares Available for Delivery. In calculating the number of
Shares that remain available for delivery pursuant to Awards at any time, the
following rules shall apply (subject to the limitation in Section 4(e)):

1. The number of Shares available for delivery shall be reduced by the number of
Shares subject to an Award and, in the case of an Award that is not denominated
in Shares, the number of Shares actually delivered upon payment or settlement of
the Award.

2. The number of Shares tendered (by actual delivery or attestation) or withheld
from an Award to pay the exercise price of the Award or to satisfy any tax
withholding obligation or liability of a Participant shall be added back to the
number of Shares available for delivery pursuant to Awards.

3. The number of Shares in respect of any portion of an Award that is canceled
or that expires without having been paid or settled by the Company shall be
added back to the number of Shares available for delivery pursuant to Awards to
the extent such Shares were counted against the Shares available for delivery
pursuant to clause (1).

4. If an Award is settled or paid by the Company in whole or in part through the
delivery of consideration other than Shares, or by delivery of fewer than the
full number of Shares that was counted against the Shares available for delivery
pursuant to clause (1), there shall be added back to the number of Shares
available for delivery pursuant to Awards the excess of the number of Shares
that had been so counted over the number of Shares (if any) actually delivered
upon payment or settlement of the Award.

(d) Individual Limits on Stock-based Awards. The maximum number of Shares that
may be subject to Options or SARs granted to or elected by a Participant in any
fiscal year shall be 5,000,000.

(e) ISO Limit. The full number of Shares available for delivery under the Plan
may be delivered pursuant to Incentive Stock Options, except that in calculating
the number of Shares that remain available for Awards of Incentive Stock Options
the rules set forth in Section 4(c) shall not apply to the extent not permitted
by Section 422 of the Code.

5. Administration.

(a) Committee Authority Generally. The Committee shall administer the Plan and
shall have full power and authority to make all determinations under the Plan,
subject to the express provisions hereof, including without limitation: (i) to
select Participants from among the Eligible Individuals; (ii) to make Awards;
(iii) to determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award; (iv) to establish the terms and conditions
of each Award, including, without limitation, those related to vesting,
cancellation, payment, and exercisability, and the effect, if any, of certain
events on a Participant’s Awards, such as the Participant’s termination of
employment with the Company; (v) to specify and approve the provisions of

 

3



--------------------------------------------------------------------------------

the Award Documents delivered to Participants in connection with their Awards;
(vi) to construe and interpret any Award Document delivered under the Plan;
(vii) to prescribe, amend and rescind rules and procedures relating to the Plan;
(viii) to make all determinations necessary or advisable in administering the
Plan and Awards, including without limitation determinations as to whether (and
if so as of what date) a Participant has commenced, or has experienced a
termination of, employment; provided, however, that to the extent full or
partial payment of any Award that constitutes a deferral of compensation subject
to Section 409A is made upon or as a result of a Participant’s termination of
employment, the Participant will be considered to have experienced a termination
of employment if, and only if, the Participant has experienced a separation from
service with the Participant’s employer for purposes of Section 409A; (ix) to
vary the terms of Awards to take account of securities law and other legal or
regulatory requirements of jurisdictions in which Participants work or reside or
to procure favorable tax treatment for Participants; and (x) to formulate such
procedures as it considers to be necessary or advisable for the administration
of the Plan.

(b) Delegation. To the extent not prohibited by applicable laws or rules of the
exchange of primary listing, the Committee may from time to time delegate some
or all of its authority under the Plan to one or more Administrators consisting
of one or more members of the Committee as a subcommittee or subcommittees
thereof or of one or more members of the Board who are not members of the
Committee or one or more officers of the Company (or of any combination of such
persons). Any such delegation shall be subject to the restrictions and limits
that the Committee specifies at the time of such delegation or thereafter. The
Committee may at any time rescind all or part of the authority delegated to an
Administrator or appoint a new Administrator. At all times, an Administrator
appointed under this Section 5(b) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by an Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to an Administrator.

(c) Authority to Construe and Interpret. The Committee shall have full power and
authority, subject to the express provisions hereof, to construe and interpret
the Plan.

(d) Committee Discretion. All of the Committee’s determinations in carrying out,
administering, construing and interpreting the Plan shall be made or taken in
its sole discretion and shall be final, binding and conclusive for all purposes
and upon all persons. In the event of any disagreement between the Committee and
an Administrator, the Committee’s determination on such matter shall be final
and binding on all interested persons, including any Administrator. The
Committee’s determinations under the Plan need not be uniform and may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated). Without
limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make non-uniform and selective determinations, and to enter
into non-uniform and selective Award Documents, as to the persons receiving
Awards under the Plan, and the terms and provisions of Awards under the Plan.

(e) No Liability. Subject to applicable law: (i) no member of the Committee or
any Administrator shall be liable for anything whatsoever in connection with the
exercise of authority under the Plan or the administration of the Plan except
such person’s own willful misconduct; (ii) under no circumstances shall any
member of the Committee or any Administrator be liable for any act or omission
of any other member of the Committee or an Administrator; and (iii) in the
performance of its functions with respect to the Plan, the Committee and an
Administrator shall be entitled to rely upon information and advice furnished by
the Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Committee or the Administrator deems necessary, and no member of
the Committee or any Administrator shall be liable for any action taken or not
taken in good faith reliance upon any such advice.

6. Eligibility. Eligible Individuals shall include all officers, other employees
(including prospective employees), consultants of and other persons who perform
services for the Company, non-employee directors of

 

4



--------------------------------------------------------------------------------

Subsidiaries and employees and consultants of joint ventures, partnerships or
similar business organizations in which MSCI or a Subsidiary has an equity or
similar interest. Any Award made to a prospective employee shall be conditioned
upon, and effective not earlier than, such person’s becoming an employee. An
individual’s status as an Administrator will not affect his or her eligibility
to receive Awards under the Plan.

7. Restricted Stock. An Award of Restricted Stock shall be subject to the terms
and conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Stock may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

8. Stock Units. An Award of Stock Units shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Each Stock Unit awarded to a
Participant shall correspond to one Share. Upon satisfaction of the terms and
conditions of the Award, a Stock Unit will be payable, at the discretion of the
Committee, in Stock or in cash equal to the Fair Market Value on the payment
date of one Share. As a holder of Stock Units, a Participant shall have only the
rights of a general unsecured creditor of MSCI. A Participant shall not be a
stockholder with respect to the Shares underlying Stock Units unless and until
the Stock Units convert to Shares. Stock Units may, among other things, be
subject to restrictions on transfer, vesting requirements or cancellation under
specified circumstances.

9. Options.

(a) Options Generally. An Award of Options shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. The Committee shall establish (or
shall authorize the method for establishing) the exercise price of all Options
awarded under the Plan, except that the exercise price of an Option shall not be
less than 100% of the Fair Market Value of one Share on the Award Date.
Notwithstanding the foregoing, the exercise price of an Option that is a
Substitute Award may be less than the Fair Market Value per Share on the Award
Date, provided that such substitution complies with applicable laws and
regulations, including the listing requirements of the exchange of primary
listing and Section 409A or Section 424 of the Code, as applicable. Upon
satisfaction of the conditions to exercisability of the Award, a Participant
shall be entitled to exercise the Options included in the Award and to have
delivered, upon MSCI’s receipt of payment of the exercise price and completion
of any other conditions or procedures specified by MSCI, the number of Shares in
respect of which the Options shall have been exercised. Options may be either
nonqualified stock options or Incentive Stock Options. Options and the Shares
acquired upon exercise of Options may, among other things, be subject to
restrictions on transfer, vesting requirements or cancellation under specified
circumstances.

(b) Prohibition on Restoration Option Grants. Anything in the Plan to the
contrary notwithstanding, the terms of an Option shall not provide that a new
Option will be granted, automatically and without additional consideration in
excess of the exercise price of the underlying Option, to a Participant upon
exercise of the Option.

(c) Prohibition on Repricing of Options and SARs. Anything in the Plan to the
contrary notwithstanding, the Committee may not reprice any Option or SAR.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option or SAR to reduce its exercise price,
(ii) canceling an Option or SAR at a time when its exercise price exceeds the
Fair Market Value of one Share in exchange for an Option, SAR, Restricted Stock,
Stock Unit, Performance-Based Award or Other Award, unless the cancellation or
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction; or (iii) taking any other action that is treated
as a repricing under generally accepted accounting principles; provided,
however, that adjustments pursuant to Section 4(b) shall not be deemed to be a
repricing that is prohibited by this Section 9(c).

(d) Payment of Exercise Price. Subject to the provisions of the applicable Award
Document and to the extent authorized by rules and procedures of MSCI from time
to time, the exercise price of the Option may be paid in cash, by actual
delivery or attestation to ownership of freely transferable Shares already owned
by the person exercising the Option, or by such other means as MSCI may
authorize.

 

5



--------------------------------------------------------------------------------

(e) Maximum Term on Stock Options and SARs. No Option or SAR shall have an
expiration date that is later than the tenth anniversary of the Award Date
thereof.

10. SARs. An Award of SARs shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. The Committee shall establish (or shall authorize the
method for establishing) the exercise price of all SARs awarded under the Plan,
except that the exercise price of a SAR shall not be less than 100% of the Fair
Market Value of one Share on the Award Date. Notwithstanding the foregoing, the
exercise price of any SAR that is a Substitute Award may be less than the Fair
Market Value of one Share on the Award Date, subject to the same conditions set
forth in Section 9(a) for Options that are Substitute Awards. Upon satisfaction
of the conditions to the payment of the Award, each SAR shall entitle a
Participant to an amount, if any, equal to the Fair Market Value of one Share on
the date of exercise over the SAR exercise price specified in the applicable
Award Document. At the discretion of the Committee, payments to a Participant
upon exercise of a SAR may be made in Shares, cash or a combination thereof.
SARs and the Shares that may be acquired upon exercise of SARs may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

11. Performance-Based Awards. The Committee is authorized to grant
Performance-Based Awards denominated in cash, Shares, Stock Options, SARs, Stock
Units, Restricted Stock and Other Awards or a combination thereof, subject to
the terms and conditions of the Company’s Performance Formula and Incentive
Plan, which is intended to comply with Section 162(m) of the Code.

12. Other Awards. The Committee shall have the authority to establish the terms
and provisions of other forms of equity-based or equity-related Awards (such
terms and provisions to be specified in the applicable Award Document) not
described above that the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which Awards may provide for
(i) cash or Stock payments based in whole or in part on the value or future
value of Stock or on any amount that MSCI pays as dividends or otherwise
distributes with respect to Stock, (ii) the acquisition or future acquisition of
Stock, (iii) cash or Stock payments (including payment of dividend equivalents
in cash or Stock) based on one or more criteria determined by the Committee
unrelated to the value of Stock, or (iv) any combination of the foregoing. The
Committee also shall have the authority, without limitation, to grant annual
cash incentive awards to Eligible Individuals and to establish the terms and
provisions of such cash incentive awards. Awards pursuant to this Section 12
may, among other things, be made subject to restrictions on transfer, vesting
requirements or cancellation under specified circumstances.

13. General Terms and Provisions.

(a) Awards in General. Awards may, in the discretion of the Committee, be made
in substitution in whole or in part for cash or other compensation payable to an
Eligible Individual. In accordance with rules and procedures authorized by the
Committee, an Eligible Individual may elect one form of Award in lieu of any
other form of Award, or may elect to receive an Award in lieu of all or part of
any compensation that otherwise might have been paid to such Eligible
Individual; provided, however, that any such election shall not require the
Committee to make any Award to such Eligible Individual. Any such substitute or
elective Awards shall have terms and conditions consistent with the provisions
of the Plan applicable to such Award. Awards may be granted in tandem with, or
independent of, other Awards.

(b) Discretionary Awards. All grants of Awards and deliveries of Shares, cash or
other property under the Plan shall constitute a special discretionary incentive
payment to the Participant and shall not be required to be taken into account in
computing the amount of salary, wages or other compensation of the Participant
for the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or other benefits from the Company or under any
agreement with the Participant, unless MSCI specifically provides otherwise.

(c) Dividends and Distributions. If MSCI pays any dividend or makes any
distribution to holders of Stock, the Committee may in its discretion authorize
payments (which may be in cash, Stock (including Restricted

 

6



--------------------------------------------------------------------------------

Stock) or Stock Units or a combination thereof) with respect to the Shares
corresponding to an Award, or may authorize appropriate adjustments to
outstanding Awards, to reflect such dividend or distribution. The Committee may
make any such payments subject to vesting, deferral, restrictions on transfer or
other conditions. Any determination by the Committee with respect to a
Participant’s entitlement to receive any amounts related to dividends or
distributions to holders of Stock, as well as the terms and conditions of such
entitlement, if any, will be part of the terms and conditions of the Award, and
will be included in the Award Document for such Award.

(d) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant. The Committee shall set forth in writing (which may be in
electronic form), on or before the date the applicable deferral election is
required to be irrevocable in order to meet the requirements of Section 409A,
the conditions under which such election may be made. In connection with such
deferral, the Committee may provide that Awards so deferred may be credited with
a notional return during the period of deferral based upon the corresponding
return on one or more investments designated by the Committee or elected by the
Participant in accordance with the procedures established by the Committee for
this purpose. Notwithstanding any other authority granted to it, the Committee
shall not have authority to accelerate the payment or settlement of any Award
granted under the Plan that constitutes a deferral of compensation subject to
Section 409A, except to the extent that such acceleration is permitted under
Section 409A and would not cause a Participant to recognize income for United
States federal income tax purposes prior to the time of payment, settlement or
exercise of the Award or to incur interest or additional tax under Section 409A.

(e) Award Documentation and Award Terms. The terms and conditions of an Award
shall be set forth in an Award Document authorized by the Committee. The Award
Document shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation, the
effects of termination of employment, cancellation of the Award under specified
circumstances, restrictions on transfer or provision for mandatory resale to the
Company).

(f) Section 409A Releases. In the event the issuance of Stock or any other
payment in respect of an Award subject to Section 409A (a “409A Award”) is
conditioned upon the execution and non-revocation of a release of claims against
the Company during a specified period, such specified period shall not be longer
than 90 days following a permissible Section 409A payment event. In addition, if
the specified period begins in a taxable year and ends in the subsequent taxable
year, the issuance or payment in respect of the Section 409A Award shall be made
in the subsequent taxable year.

14. Certain Restrictions.

(a) Stockholder Rights. No Participant (or other persons having rights pursuant
to an Award) shall have any of the rights of a stockholder of MSCI with respect
to Shares subject to an Award until the delivery of the Shares, which shall be
effected by entry of the Participant’s (or other person’s) name in the share
register of MSCI or by such other procedure as may be authorized by MSCI. Except
as otherwise provided in Section 4(b) or 13(c), no adjustments shall be made for
dividends or distributions on, or other events relating to, Shares subject to an
Award for which the record date is prior to the date such Shares are delivered.
Except for the risk of cancellation and any restrictions on transfer that may
apply to certain Shares (including restrictions relating to any dividends or
other rights) as may be set forth in the applicable Award Document, the
Participant shall be the beneficial owner of any Shares delivered to the
Participant in connection with an Award and, upon such delivery shall be
entitled to all rights of ownership, including, without limitation, the right to
vote the Shares and to receive cash dividends or other dividends (whether in
Shares, other securities or other property) thereon.

(b) Transferability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution or as otherwise provided for by the Committee.

15. Representation; Compliance with Law. The Committee may condition the grant,
exercise, settlement or retention of any Award on the Participant making any
representations required in the applicable Award Document. Each Award shall also
be conditioned upon the making of any filings and the receipt of any consents or
authorizations required to comply with, or required to be obtained under,
applicable law.

16. Miscellaneous Provisions.

(a) Satisfaction of Obligations. Notwithstanding any other authority granted to
it, the Committee shall not have the authority to offset from the payment of any
Award any amount that a Participant owes to the Company

 

7



--------------------------------------------------------------------------------

that constitutes a deferral of compensation subject to Section 409A, except to
the extent such offset is permitted by Section 409A and would not cause a
Participant to recognize income for United States federal income tax purposes
prior to the time of payment of the Award or to incur interest or additional tax
under Section 409A. Subject to the preceding sentence, as a condition to the
making or retention of any Award, the vesting, exercise or payment of any Award
or the lapse of any restrictions pertaining thereto, the Company may require a
Participant to pay such sum to the Company as may be necessary to discharge the
Company’s obligations with respect to any taxes, assessments or other
governmental charges (including FICA and other social security or similar tax)
imposed on property or income received by a Participant pursuant to the Award.
In accordance with rules and procedures authorized by the Company, (i) such
payment may be in the form of cash or other property, including the tender of
previously owned Shares, and (ii) in satisfaction of such taxes, assessments or
other governmental charges or, exclusively in the case of an Award that does not
constitute a deferral of compensation subject to Section 409A, of other
obligations that a Participant owes to the Company, the Company may make
available for delivery a lesser number of Shares in payment or settlement of an
Award, may withhold from any payment or distribution of an Award or may enter
into any other suitable arrangements to satisfy such withholding or other
obligation.

(b) No Right to Continued Employment. Neither the Plan nor any Award shall give
rise to any right on the part of any Participant to continue in the employ of
the Company.

(c) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

(d) Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to any conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the Award to the substantive law of another
jurisdiction.

(e) Amendments and Termination. The Board or Committee may modify, amend,
suspend or terminate the Plan in whole or in part at any time and may modify or
amend the terms and conditions of any outstanding Award (including by amending
or supplementing the relevant Award Document at any time); provided, however,
that no such modification, amendment, suspension or termination shall, without a
Participant’s consent, materially adversely affect that Participant’s rights
with respect to any Award previously made; and provided, further, that the
Committee shall have the right at any time, without a Participant’s consent and
whether or not the Participant’s rights are materially adversely affected
thereby, to amend or modify the Plan or any Award under the Plan in any manner
that the Committee considers necessary or advisable to comply with any law,
regulation, ruling, judicial decision, accounting standards, regulatory guidance
or other legal requirement. Notwithstanding the preceding sentence, neither the
Board nor the Committee may accelerate the payment or settlement of any Award,
including, without limitation, any Award subject to a prior deferral election,
that constitutes a deferral of compensation for purposes of Section 409A except
to the extent such acceleration would not result in the Participant incurring
interest or additional tax under Section 409A. No amendment to the Plan may
render any Board member who is not a Company employee eligible to receive an
Award at any time while such member is serving on the Board. To the extent
required by applicable law or the rules of the exchange of primary listing,
amendments to the Plan shall not be effective unless they are approved by MSCI’s
stockholders.

 

8